Petition for Writ of Mandamus Denied and Opinion filed September 20, 2016.




                                       In The

                      Fourteenth Court of Appeals

                                 NO. 14-16-00662-CV



                        IN RE LEROY STROMAN, Relator


                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                 Probate Court No. 1
                               Harris County, Texas
                           Trial Court Cause No. 410,300

                          MEMORANDUM OPINION

      On August 23, 2016, relator Leroy Stroman filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Loyd Wright,
presiding judge of the Probate Court No. 1 of Harris County, to: (1) vacate the Order
dated July 6, 2016 that grants an offset of $12,487.19 to Robert R. Tautenhahn,
Independent Executor of the Estate of Robert L. Wright, Deceased (Tautenhahn) for the
payment of ad valorem property taxes; (2) reverse any order, judgment, or any portion
thereof determining that relator is liable for or subject to any debts, taxes or
encumbrances on the property prior to the execution of a Special Warranty Deed
transferring the property at 105 Sweeny Street; (3) find that the supersedeas order dated
July 18, 2014 is void; (4) order Tautenhahn to pay attorney’s fees in the amount of
$57,179.15 plus 5% interest from the date of rendition of judgment until the date paid in
full; (5) award relator all attorney’s fees for all work since rendition of judgment,
including any fees incurred in the preparation of his petition for writ of mandamus; (6)
modify the Special Warranty Deed to remove any release language contained therein;
(7) order that the remaining attorney’s fees be paid in this cause within ten days; and (8)
order execution of the amended judgment.

      To obtain mandamus relief, a relator generally must show both that the trial court
clearly abused its discretion and that relator has no adequate remedy by appeal. In re
Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator
has not established that he is entitled to mandamus relief.

      Accordingly, we deny relator’s petition for writ of mandamus.

      Relator’s motion for leave to file his petition is denied as moot because such
motion is no longer required under the Rules of Appellate Procedure.


                                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Christopher.

                                             2